2015 UT App 296



               THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF C.O., A PERSON UNDER
                    EIGHTEEN YEARS OF AGE.


                             J.O.,
                          Appellant,
                               v.
                        STATE OF UTAH,
                          Appellee.

                      Per Curiam Decision
                        No. 20150716-CA
                    Filed December 17, 2015

     Third District Juvenile Court, West Jordan Department
             The Honorable Elizabeth A. Lindsley
                           No. 1079339

           Judith L.C. Ledkins, Attorney for Appellant
         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                        JOHN A. PEARCE.

PER CURIAM:

¶1     J.O. (Mother) appeals the termination of her parental
rights in her daughter, C.O. Mother asserts that there was
insufficient evidence presented at trial to support the juvenile
court’s findings and conclusions. We affirm.

¶2     A juvenile court’s findings of fact will not be overturned
unless they are clearly erroneous. In re E.R., 2001 UT App 66,
¶ 11, 21 P.3d 680. A finding of fact is clearly erroneous only
                           In re C.O.


when, in light of the evidence supporting the finding, it is
against the clear weight of the evidence. See id. In reviewing a
juvenile court’s order, this court “will not disturb the juvenile
court’s findings and conclusions unless the evidence clearly
preponderates against the findings as made or the court has
abused its discretion.” In re R.A.J., 1999 UT App 329, ¶ 6, 991
P.2d 1118. “When a foundation for the [juvenile] court’s decision
exists in the evidence, an appellate court may not engage in a
reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12, 171
P.3d 435.

¶3     Mother first asserts that the evidence was insufficient to
support the juvenile court’s termination of her parental rights.
The juvenile court found multiple grounds for termination
under Utah Code section 78A-6-507. A finding of any single
ground is sufficient to support termination of parental rights.
Utah Code Ann. § 78A-6-507(1) (LexisNexis Supp. 2015)
(providing that the juvenile court may terminate parental rights
“if the court finds any one of the [enumerated]” grounds for
termination).

¶4     The evidence established that Mother was unfit and that
she had failed to remedy the circumstances that led to C.O.’s
removal. See id. § 78A-6-507(1)(c), (d). Although C.O. had been
removed due to domestic violence concerns, Mother had
resumed her relationship with C.O.’s father, who was again
living with Mother. He had relinquished his own parental rights
and was prohibited from having contact with C.O. This court has
held that maintaining a relationship with an abusive spouse
jeopardizes a child’s safety. See In re T.M., 2006 UT App 435,
¶ 20, 147 P.3d 529. Mother’s renewed relationship with C.O.’s
father indicates that she does not recognize the relationship as
dangerous to herself and C.O. and shows that Mother is not
capable of protecting C.O. See id. The evidence supports the
juvenile court’s finding that Mother failed to remedy the
circumstances leading to C.O.’s removal.



20150716-CA                    2               2015 UT App 296
                             In re C.O.


¶5     Additionally, despite Mother’s efforts to improve her
parenting, the evidence supported the juvenile court’s finding
that she was unfit. Although Mother had progressed early in the
case, she was unable to maintain a level of appropriate parenting
and did not internalize the lessons and modeling provided to
her. She did not recognize C.O.’s emotional and developmental
needs. Mother’s mental health issues also had manifested again,
leading to emotional disregulation and a possibility of harm to
C.O. Overall, even though Mother had made efforts to address
her parenting deficiencies, the evidence supports the juvenile
court’s finding that she was unfit.

¶6     Mother also asserts that the evidence was insufficient to
support a finding that terminating her parental rights was in
C.O.’s best interests. C.O. was very young when she was
removed from Mother’s care and has spent most of her life with
her foster family. She is integrated into the family, and her needs
are being met. Thus, the juvenile court’s finding that it was in
C.O.’s best interests to terminate Mother’s parental rights so that
C.O. could be adopted into her foster family and be given the
permanency and stability that she needs is amply supported by
the evidence.

¶7     Mother also asserts that the evidence was insufficient to
support the juvenile court’s finding that the Division of Child
and Family Services (DCFS) made reasonable efforts to provide
reunification services to Mother. DCFS provides reasonable
services if it makes a fair and serious attempt to reunify a parent
and child prior to seeking to terminate parental rights. In re A.C.,
2004 UT App 255, ¶ 14, 97 P.3d 706. A juvenile court is in the
best position to evaluate “whether the services were properly
tailored to remedy the specific problems” identified. Id. ¶ 12.
Here, the evidence was sufficient to support the juvenile court’s
determination that DCFS provided reasonable services to
Mother. In particular, DCFS tailored the services to the issues
identified and to give Mother the best opportunity to succeed.



20150716-CA                     3                2015 UT App 296
                           In re C.O.


Classroom components were minimized, and Mother was
provided more hands-on instruction and modeling, which gave
her opportunities to observe and to practice parenting skills.
Accordingly, the juvenile court did not err in determining that
DCFS had provided reasonable reunification services to Mother.

¶8    Affirmed.




20150716-CA                   4              2015 UT App 296